Citation Nr: 0113159	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shrapnel wound, left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from September 1962 to 
November 1968.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a shrapnel wound, left leg.  The veteran 
disagreed with that denial in May 1999, and a statement of 
the case was issued in October 1999.  The appellant submitted 
a timely substantive appeal in November 1999.  

The veteran requested a hearing before the Board.  The 
requested Board hearing was conducted in July 2000 before the 
undersigned Board member.

At his hearing, the veteran requested that the record be left 
open for 60 to 90 days to afford him additional time to 
submit evidence regarding his hearing testimony.  The Board 
member directed that the record remain open.  In October 
2000, the veteran again requested an additional 60-day to 90-
day extension of the period for submission of evidence.  The 
veteran was advised, by a November 2000 letter, that he could 
file a motion to submit additional evidence, and show good 
cause why the evidence was not submitted within the 
previously-allowed 90 day period.  The veteran did not 
respond to this letter.  More than 90 days have elapsed since 
the veteran was advised of his right to submit a motion 
requesting extension of time for submission of evidence for 
good cause.  The veteran has not responded to the 
correspondence, nor has the veteran submitted additional 
evidence.  The veteran has been afforded an opportunity to 
submit additional evidence, and, since it has been in excess 
of 90 days since he submitted the motion for an extension, he 
has, in fact, been afforded more than six months since his 
Board hearing, but no additional evidence has been submitted.  
The Board may proceed with appellate review.  

At his hearing, the veteran stated that he wished to submit 
new claims of entitlement to service connection for a back 
disorder and for post-traumatic stress disorder.  The veteran 
was advised that he must submit these claims to the agency of 
local jurisdiction, and the veteran's statement regarding 
these claims is REFERRED to the RO for any necessary action.  
At his hearing, the veteran also contended that he had 
submitted new and material evidence to reopen a claim for 
service connection for a left leg injury, separate from a 
shrapnel wound of the left leg, in service.  As this request 
to reopen has not previously been submitted to the RO, this 
claim also is REFERRED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an applicable 
disposition of the claims addressed in this decision has been 
obtained.

2.  By a decision in May 1985, the Board denied a claim of 
entitlement to service connection for shrapnel wound, left 
leg.  

3.  The evidence received since the May 1985 Board decision 
consists solely of the veteran's testimony at a July 2000 
Board hearing, which is repetitious of and cumulative of his 
testimony at a July 1983 personal hearing, and re-submission 
of a photograph submitted at the 1983 hearing; the 
repetitious and re-submitted evidence is not new or material, 
and is not so significant that it must be considered in order 
to fairly decide the veteran's claim, and has, in fact, 
already been considered.  


CONCLUSIONS OF LAW

1.  The Board's May 1985 decision denying entitlement to 
service connection for a shrapnel wound, left leg, is final.  
38 U.S.C.A. §§ 7104(b), 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000). 

2.  Evidence received since the Board's May 1985 decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a shrapnel wound, left leg, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted a request to reopen a claim of 
entitlement to service connection for a shrapnel wound, left 
leg.  The veteran previously sought service connection for a 
shrapnel wound, left leg, but that claim was denied by the 
RO, and that denial was affirmed by the Board in a decision 
issued in May 1985.  That Board decision is final.  38 
U.S.C.A. § 7104.  Because the Board previously denied that 
claim, the veteran may reopen the claim only if new and 
material evidence has been presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

 With regard to this claim, the Board is satisfied that no 
further assistance to the veteran is required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (to be codified at 38 U.S.C. § 
5103A). 

Where a claim of entitlement to service connection has been 
the subject of a prior final determination, that claim may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence must be presented or secured "since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits."  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and following cases set forth 
a three-step analysis to be applied in determining whether 
evidence was new and material.  Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, in November 2000, certain provisions of the laws 
governing veterans' benefits were amended, so that a veteran 
is no longer required to submit a well-grounded claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the portion of the 
analysis regarding determination of whether the new and 
material evidence establishes a well-grounded claim has not 
been applied by the Board. 

By a claim submitted in May 1982, the veteran sought, among 
other claims, an award of service connection for a shrapnel 
fragment wound, left leg.  The evidence of record at that 
time included the summary of an April 1982 VA 
hospitalization, outpatient clinical records dated from May 
to June 1982, private medical records from December 1969, May 
1978, October 1978, September 1979 hospitalization, private 
outpatient clinical records dated in 1969 and 1970, the 
report of a January 1983 VA examination, and the veteran's 
service medical records.  The veteran also testified at a 
personal hearing before the RO in July 1983.

The service medical records were associated with the claims 
file at the time of the June 1983 Board decision.  Those 
service records include a March 1968 periodic examination, 
conducted at the veteran's duty station in Texas.  That 
examination reflects that the veteran had a scar on the right 
arm and a scar on the left arm, but is devoid of notation of 
a scar on the left leg.  In September 1968, while stationed 
in Vietnam, the veteran complained of vomiting and chest 
pain, and was admitted for treatment.  He was discharged back 
to duty a few days later.  The records also reflect that the 
veteran was seen in the dispensary in August 1968, but do not 
reflect the treatment provided.  The veteran was seen in the 
dispensary in mid-November 1968, and found free of infectious 
disease, apparently just prior to his transportation back to 
the United States for separation from service later in 
November 1968.  The separation examination conducted in 
November 1968 is devoid of any finding that there was a scar 
on the left leg, and is also devoid of history of a shrapnel 
wound, a left leg abnormality, or other reference to a left 
leg injury.  

By rating decision issued in March 1983, service connection 
for shrapnel injury, left leg, was denied, as there was no 
evidence in service medical records.  The veteran disagreed, 
and a statement of the case was issued in May 1983.  The 
veteran contended that he was awarded a Purple Heart.  The RO 
sought confirmation from the National Personnel Records 
Center (NPRC), but the NPRC's response noted that no 
verification of receipt of that award could be located.

The veteran testified at a personal hearing before the RO in 
July 1983, and submitted two photographs, which were 
duplicated.  The originals were returned to the veteran; the 
xeroxed copies are retained in the claims file.  One of the 
duplicated photographs appears to be the same photograph 
which the veteran submitted at his July 2000 Board hearing.  
The photograph submitted in 1983 and in 2000 shows an 
unidentified individual sitting in front of what appears to 
be a military-type tent, with sandbags, and another 
individual, also in military uniform, standing.  The seated 
individual has what appears to be a white cloth-type bandage 
on his left leg below the knee.  On the left side, in the 
margin, the photograph bears a date of December 1968, which 
appears to be the date the film was developed.  By a Board 
decision issued in May 1985, the claim of entitlement to 
service connection for a shrapnel wound of the left leg, 
among other claims, was denied.

Since requesting to reopen the claim in August 1998, the 
veteran has submitted a photograph, and has also submitted 
his testimony, at a July 2000 Board hearing.  Since 1985, 
additional clinical records, which are somewhat voluminous, 
have been submitted.  These records include records of the 
veteran's current treatment for pigmented villanodular 
synovitis and refelx sympathetic dystrophy, among other 
records.  Additional items added to the record since 1985 
include evidence obtained during development of claims for 
service connection for disorders related to exposure to Agent 
Orange.  These clinical records include history provided by 
the veteran of having leg problems for many years or since 
service, but do not appear to include references to a 
shrapnel wound in the left leg, although some of the clinical 
records are difficult to decipher.  

The clinical records, and other types of evidence associated 
with the claims file since May 1985, are devoid of any 
medical evidence or opinion relating a current left leg 
disorder or any current left leg findings to the veteran's 
service or to a shrapnel wound sustained in service.  

The veteran's contentions at his July 2000 hearing were 
essentially consistent with, and repetitious of, the 
contentions advanced at the July 1983 RO hearing.  At his 
hearing, the veteran did not identify or reference any 
evidence or records which might be available to support his 
claim that he sustained a shrapnel wound to the left leg in 
service.  The veteran did not provide any other information 
which might serve to support an attempt to develop additional 
evidence.  In the absence of any new and material evidence or 
identification of any evidence available for further 
development, the veteran's request to reopen a claim of 
entitlement to service connection for a shrapnel wound, left 
leg, must be denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a shrapnel 
wound, left leg, and the request to reopen the claim is 
denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

